Citation Nr: 1213114	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1959 until his retirement in September 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDING OF FACT

The Veteran's prostate cancer residuals are manifested by erectile dysfunction and voiding dysfunction with daytime voiding intervals of 1.5-2 hours in addition to awakening 3 - 4 times per night to urinate.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but not higher, for residuals of prostate cancer have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a November 2007 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Prostate cancer is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

As indicated below, the Veteran has not been shown to have renal dysfunction.  Therefore, the Veteran's prostate cancer residuals have been appropriately rated based on reported symptoms of voiding dysfunction.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence; a 20 percent disability rating is warranted when there is voiding dysfunction that requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is warranted when there is voiding dysfunction that requires the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted when there is voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent disability rating is warranted when there is a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability rating is warranted when there is a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent disability rating is warranted when there is a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

Obstructed voiding warrants a maximum schedular disability rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is warranted for less severe symptoms.  38 C.F.R. § 4.115a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In October 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had undergone a prostatectomy and seed implantation in June 2005 for treatment of his prostate cancer and that his prostate cancer was currently in remission.  He reported that he had done fairly well after surgery and that the surgery had not affected his urinary habit, but that it had left him completely impotent.  The Veteran reported that he worked as a fulltime inventory control person and that his history of cancer had not significantly impacted his work performance or daily living.  Upon physical examination, the Veteran's genitals were found to be normal.  The rectal examination showed an empty prostate vault and there was no fistula present.  Except for some mild abnormalities, the Veteran's comprehensive metabolic panel (CBC) and urinalysis were unremarkable.  The Veteran's prostate specific antigen test (PSA) was 0.2.  The examiner confirmed the diagnosis of prostate cancer noting that the only current residual from such was impotence.  

The Veteran has reported that prior to his October 2006 VA examination, he was required to fill out and submit a "Claimant Medical History" questionnaire.  He reported that at that time, he reported that he experienced voiding dysfunction, in that he had to void every 1.5-2 hours and that he awoke at least 2 times per night to urinate.  He noted that after a review of the November 2008 Statement of the Case, it became apparent to him that this questionnaire was not associated with the October 2006 examination report and so, that examination report was inadequate.  The Veteran reported that it is his belief that he should be granted at least a 20 percent disability rating for his residuals of prostate cancer due to voiding dysfunction.  

In October 2011, the Veteran was afforded another VA examination.  At that time, the Veteran denied a history of urinary incontinence, but reported voiding dysfunction.  He denied urinary leakage and reported that he did not require the use of an appliance for treatment of his voiding dysfunction.  The Veteran reported that mainly, his voiding dysfunction was manifested as urinary frequency.  He reported that he had a daytime voiding interval of 2-3 hours and that he awoke 3-4 times per night to urinate.  He also reported that he experienced urinary hesitancy, slow or weak stream, and decreased force of stream.  However, none of these symptoms were noted to be marked.  The Veteran denied a history of recurrent urinary tract or kidney infections.  The Veteran reported that he still experienced erectile dysfunction which left him unable to achieve an erection sufficient for penetration and ejaculation even with the use of medication.  The Veteran did not have retrograde ejaculation and there were no other residual conditions and/or complications due to the Veteran's prostate cancer or treatment for such.     

There are no other medical records on file indicating that the Veteran has other residuals of prostate cancer that are not reported on his VA examination reports.  

The Board finds that the Veteran is entitled to a 20 percent disability rating for the entire period on appeal.  In this regard, the Board notes that at his October 2011 VA examination, the Veteran reported he had a daytime voiding interval of 2-3 hours and that he awoke 3-4 times per night to urinate.  While there is no evidence of the Veteran reporting voiding dysfunction at his October 2006 VA examination, the Board notes that the Veteran reported that he filled out a medical history questionnaire reporting voiding dysfunction prior to that examination and that the questionnaire was not associated with the examination report.  The Board has found the Veteran credible in this regard and so, finds that the Veteran's reports of voiding dysfunction symptoms more nearly approximate the criteria contemplated by a 20 percent disability for the entire period on appeal.  38 C.F.R. § 4.115a.   

Consideration has been given to assigning a higher disability rating for the period on appeal.  However, there is no evidence of voiding dysfunction that requires the wearing of absorbent materials that must be changed two to four times per day;   daytime voiding interval of less than one hour, or awakening to void five or more times per night; or of urinary retention requiring intermittent or continuous catheterization.  Therefore, a higher disability rating is not warranted at this time.  38 C.F.R. § 4.115a.

Additionally, the Board notes that the Veteran has asserted that because he received brachytherapy in June 2005 and the radioactive seeds are permanently placed in his body, he should be considered to still be receiving treatment for prostate cancer and should therefore be granted a 100 percent disability rating.  

The Board notes that the Veteran was granted a 100 percent disability rating for prostate cancer from March 1, 2006, through October 31, 2006.  With regard to the Veteran's claim that because the seeds are permanently placed, they should be considered ongoing treatment, the Board notes that while the seeds are permanently placed, they become biologically inert (no longer useful) after a period of months.  The Veteran has provided no evidence that suggests the seeds in his body continue to biologically useful.  The Board finds that once the seeds are biologically inert, they are no longer considered to be active treatment for cancer.  As noted above, in the Veteran's October 2006 VA examination report, the Veteran was noted to have a PSA of 0.2 and there is no indication that he had active cancer at that time or was receiving treatment for such.  Additionally, in a February 2006 statement, the Veteran reported that he had been told that his prostate cancer was in remission and he would be monitored for a period of five years to make sure that he did not have a recurrence.  Therefore, treatment for cancer is deemed to have ceased by that time.  

The Board finds that the nine months of schedular 100 percent granted from March 1, 2006, through October 31, 2006, more than a year following the date of his last treatment, sufficiently satisfies the requirements under 38 C.F.R. § 4.115a, Diagnostic Code 7528.  Therefore, additional months of a 100 percent disability rating are not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received any emergency treatment for his prostate cancer residuals.  Additionally, there is no indication that the Veteran is unable to work as a result his prostate cancer residuals.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id. 




ORDER

The Board having determined that the Veteran's residuals of prostate cancer warrant a 20 percent disability rating, but not higher, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


